 1   Timothy J. Conway, OSB No. 851752 (Lead Attorney)
        Direct Dial: (503) 802-2027
 2      Facsimile: (503) 972-3727
        Email:       tim.conway@tonkon.com
 3   Ava L. Schoen, OSB No. 044072
        Direct Dial: (503) 802-2143
 4      Facsimile: (503) 972-3843
        Email:       ava.schoen@tonkon.com
 5   TONKON TORP LLP
     888 SW Fifth Avenue, Suite 1600
 6   Portland, OR 97204-2099

 7        Attorneys for Debtor B. & J. Property Investments, Inc.

 8   Nicholas J. Henderson, OSB No. 074027
     Email: nhenderson@portlaw.com
 9   MOTSCHENBACHER & BLATTNER, LLP
     117 SW Taylor Street, Suite 300
10   Portland, OR 97204
     Telephone: (503) 417-0508
11   Facsimile: (503) 417-0528

12        Of Attorneys for William J. Berman

13

14                           UNITED STATES BANKRUPTCY COURT

15                                      DISTRICT OF OREGON

16   In re                                                            Case No. 19-60138-pcm11
                                                                      LEAD CASE
17   B. & J. Property Investments, Inc.
                                                                      Jointly Administered With
18                                  Debtor.                           Case No. 19-60230-pcm11

19

20   In re                                                            MOTION TO DESIGNATE BALLOT

21   William J. Berman,

22                                  Debtor.

23

24   I.      INTRODUCTION

25           On December 4, 2019, B. & J. Property Investments, Inc.’s counsel received a ballot

26   purporting to reject the Plan from a creditor listed as “All class action claimants (Marion

Page 1 of 4 - MOTION TO DESIGNATE BALLOT

                                                  Tonkon Torp LLP
                                              888 SW Fifth Ave., Suite 1600
                                                   Portland, OR 97204
                                                     503.221.1440
                      Case 19-60138-pcm11                 Doc 268             Filed 12/09/19
 1   County Case #13C14321) who did not file a separate ballot” (the “Ballot”). The Ballot was

 2   signed by “Brady Metz, Attorney for Class Representatives in Case 13C4321.” Pursuant to

 3   Sections 105(a)1 and 1126(e)2 of the Bankruptcy Code, the Ballot must be disqualified.

 4   II.    THE COURT SHOULD DESIGNATE THE PURPORTED CLASS ACTION

 5          CLAIMANTS’ BALLOT REJECTING THE PLAN

 6          A.      No Class of Creditors has been Certified to Vote on Debtors’ Plan

 7          When a class is certified in a state court action, it is certified for purposes of that

 8   action only. ORCP 32. Class certification in state court does not create a class in federal

 9   court. Id.

10          In these bankruptcy cases, no class of creditors has been certified as a “class.”

11   Simply put, this self-described creditor group does not exist as a class in the bankruptcy case.

12   It does not hold a class claim against Debtors and does not have a right to payment from

13   Debtors. In turn, the Ballot does not constitute a valid class ballot.

14          The fact that a class was previously certified in the state court class action case is

15   irrelevant for present purposes. The members and representatives of the previously certified

16   class action case have no standing or right to collectively vote on the Plan in this bankruptcy

17   case. Significantly, a class created to pursue a non-bankruptcy action (here, the Marion

18   County class action case) does not remain a class for purposes of a subsequent bankruptcy

19   case. In re Ross, 37 B.R. 656 (9th Cir. BAP 1984) (the creation of a class relates solely to a

20   single common litigation event; all actions taken on behalf of the class must relate to that

21   litigation and upon the conclusion thereof, the class ceases to exist). Because the purported

22   1
       “The court may issue any order, process, or judgment that is necessary or appropriate to
     carry out the provisions of this title. No provision of this title providing for the raising of an
23
     issue by a party in interest shall be construed to preclude the court from, sua sponte, taking
24   any action or making any determination necessary or appropriate to … prevent an abuse of
     process.” 11 U.S.C. § 105(a).
     2
25     On request of a party in interest, and after notice and a hearing, the court may designate any
     entity whose acceptance or rejection of such plan was not … in accordance with the
26   provisions of this title. 11 U.S.C. § 1126(e).
Page 2 of 4 - MOTION TO DESIGNATE BALLOT

                                                Tonkon Torp LLP
                                            888 SW Fifth Ave., Suite 1600
                                                 Portland, OR 97204
                                                   503.221.1440
                      Case 19-60138-pcm11               Doc 268             Filed 12/09/19
 1   creditor class does not exist and no such group of creditors has been certified as a class in this

 2   Bankruptcy Case or authorized to vote on the Plan, the Ballot should be disregarded.

 3          B.      NO COUNSEL HAS BEEN AUTHORIZED TO VOTE ON BEHALF OF

 4                  A CLASS IN THE BANKRUPTCY CASE

 5          As set forth above, the purported creditor class does not exist and no class was ever

 6   authorized to collectively vote on the Plan. Likewise, no counsel was ever authorized to act

 7   on behalf of this non-existent class. There is no evidence that the purported class members

 8   included in the Ballot ever authorized Brady Metz to file the Ballot on their behalf. While

 9   Section 1126 permits a creditor to vote for or against a plan, it does not allow an agent

10   (including a lawyer) to file a ballot on behalf of the creditor(s) and then inform the creditor(s)

11   of the ballot after the fact. Reid v. White Motor Corp., 886 F.2d 1462 (6th Cir. 1989) (“It is

12   well-settled that consent to being a member or the representative of a class in one piece of

13   litigation is not tantamount to a blanket consent to any litigation the class counsel may wish

14   to pursue.”) That, however, is what appears to have occurred here. For this reason as well,

15   the Ballot was not authorized as must be disregarded.

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

Page 3 of 4 - MOTION TO DESIGNATE BALLOT

                                                Tonkon Torp LLP
                                            888 SW Fifth Ave., Suite 1600
                                                 Portland, OR 97204
                                                   503.221.1440
                      Case 19-60138-pcm11               Doc 268             Filed 12/09/19
 1   III.   CONCLUSION

 2          By filing the Ballot, the purported creditor group and its purported counsel have run

 3   afoul of the Bankruptcy Code. The purported counsel acted as class counsel although no

 4   such class has been authorized in this Court. Moreover, there is no showing that Mr. Mertz

 5   had any authority to act on behalf of creditors who chose not to vote. His authority as a class

 6   representative in the state court action does not extend to these bankruptcy cases where each

 7   creditor has their own individual judgement amounts and is entitled to vote, or not vote, their

 8   claims accordingly. The Ballot must be disqualified.

 9          DATED this 9th day of December 2019.

10                                                     TONKON TORP LLP
11
                                                       By /s/ Ava L. Schoen
12                                                        Timothy J. Conway, OSB No. 851752
                                                          Ava L. Schoen, OSB No. 044072
13                                                        Attorneys for Debtor B. & J. Property
                                                          Investments, Inc.
14

15

16

17

18

19

20

21

22

23

24

25

26

Page 4 of 4 - MOTION TO DESIGNATE BALLOT

                                               Tonkon Torp LLP
                                           888 SW Fifth Ave., Suite 1600
                                                Portland, OR 97204
                                                  503.221.1440
                      Case 19-60138-pcm11              Doc 268             Filed 12/09/19
 1                                 CERTIFICATE OF SERVICE

 2           I hereby certify that I served the foregoing MOTION TO DESIGNATE BALLOT
     on the parties indicated as “ECF” on the attached List of Interested Parties by electronic
 3   means through the Court’s Case Management/Electronic Case File system on the date set
     forth below.
 4
            In addition, I served the foregoing on the parties indicated as “Non-ECF” on the
 5   attached List of Interested Parties by mailing copies thereof in sealed, first-class postage
     prepaid envelopes, addressed to the parties’ last-known address and depositing in the
 6   U.S. mail at Portland, Oregon on the date set forth below.
 7                     DATED this 9th day of December 2019.
 8                                                     TONKON TORP LLP
 9
                                                       By /s/ Ava L. Schoen
10                                                        Timothy J. Conway, OSB No. 851752
                                                          Ava L. Schoen, OSB No. 044072
11                                                        Attorneys for Debtor B. & J. Property
                                                          Investments, Inc.
12   038533/00002/10609179v1


13

14

15

16

17

18

19

20

21

22

23

24

25

26
Page 1 of 1 - CERTIFICATE OF SERVICE

                                                 Tonkon Torp LLP
                                             888 SW Fifth Ave., Suite 1600
                                               Portland, Oregon 97204
                                                    503.221.1440
                          Case 19-60138-pcm11           Doc 268              Filed 12/09/19
                                  LIST OF INTERESTED PARTIES
                                  In re B. & J. Property Investments, Inc.
                            U.S. Bankruptcy Court Case No. 19-60138-pcm11


                                        ECF PARTICIPANTS


TIMOTHY J CONWAY on behalf of Debtor B. & J. Property Investments, Inc.
tim.conway@tonkon.com, candace.duncan@tonkon.com; spencer.fisher@tonkon.com

NICHOLAS J HENDERSON on behalf of Interested Party William Berman
nhenderson@portlaw.com, tsexton@portlaw.com; mperry@portlaw.com;
hendersonnr86571@notify.bestcase.com

KEITH D KARNES on behalf of Creditor Committee Ad Hoc Group of Class Plaintiffs
kkarnes@keithkarnes.com, kkarnesnotices@gmail.com; patricia@keithkarnes.com;
9982680420@filings.docketbird.com;r51870@notify.bestcase.com

SHANNON R MARTINEZ on behalf of Creditor Saalfeld Griggs PC
smartinez@sglaw.com, scurtis@sglaw.com

ERICH M PAETSCH on behalf of Creditor Saalfeld Griggs PC
epaetsch@sglaw.com, ktate@sglaw.com

TERESA H PEARSON on behalf of Creditor Columbia Credit Union
teresa.pearson@millernash.com, MNGD-2823@millernash.com

AVA L SCHOEN on behalf of Debtor B. & J. Property Investments, Inc.
ava.schoen@tonkon.com, leslie.hurd@tonkon.com

TOBIAS TINGLEAF on behalf of Interested Party Better Business Management, Inc.
toby@shermlaw.com, darlene@shermlaw.com

US Trustee, Eugene
USTPRegion18.EG.ECF@usdoj.gov

                                    NON-ECF PARTICIPANTS

TOP 20 UNSECURED                    Judson's Plumbing                  Pacific Source
CREDITORS                           POB12669                           POB 7068
                                    Salem, OR 97330                    Springfield, OR 97475-0068
Class Action Plaintiffs
c/o Brady Mertz                     City of Salem                      Pacific Sanitation
Brady Mertz PC                      555 Liberty St. SE, Room 230       POB 17669
345 Lincoln St.                     Salem, OR 97301                    Salem, OR 97305
Salem, OR 97302                     Comcast Business                   US Bank
Portland General Electric           POB 34744                          POB 6352
POB 4438                            Seattle, WA 98124-1744             Fargo, ND 58125-6352
Portland, OR 97208




                          Case 19-60138-pcm11        Doc 268       Filed 12/09/19
Miller Paint
390 Lancaster Dr. NE
Salem, OR 97301
HotSuff Spas & Pool
1840 Lancaster Dr. NE
Salem, OR 97305
NW Natural Gas
POB 6017
Portland, OR 97228-6017
Chateau Locks
1820 47th Terrace East
Bradenton, FL 34203-3773
Century Link
Bankruptcy Dept.
600 New Century Parkway
New Century, KS 66031
Walter Nelson Company
1270 Commercial St. NE
Salem, OR 97301
Statesman Journal
340 Vista Ave. SE
Salem, OR 97302
Pacific Screening
POB 25582
Portland, OR 97298
DEX Media
Dex Media Attn: Client Care
1615 Bluff City Highway
Bristol, TN 37620
AllAmerican Insurance
POB 758554
Topeka, KS 66675-8554
US Bank
POB 6352
Fargo, ND 58125




                        Case 19-60138-pcm11   Doc 268   Filed 12/09/19
